Citation Nr: 1753161	
Decision Date: 11/17/17    Archive Date: 11/22/17

DOCKET NO.  08-30 018	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to an increased disability rating in excess of 20 percent after March 28, 2016 for a lumbosacral strain (back disability). 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J.T.Stallings, Associate Counsel


INTRODUCTION

The Veteran has active service from November 2001 to November 2005. 

This case originally came before the Board of Veterans' Appeals (Board) on appeal from a February 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.

In a decision issued in September 2014, the Board denied a rating in excess of 10 percent for the service-connected lumbosacral strain. The Veteran appealed this decision to the United States Court of Appeals for Veterans Claims (Court), and in July 2015, pursuant to a Joint Motion for Remand (JMR), the Court set aside the Board's September 2014 decision. The Court returned the case to the Board, and in December 2015, the Board remanded the Veteran's claim for further proceedings consistent with the JMR.

In an April 2016 rating decision, the RO increased the rating for the orthopedic manifestations of the Veteran's lumbar spine disability rating from 10 percent to 20 percent, effective as of March 28, 2016. Accordingly, "staged" ratings were created by this award. Hart v Mansfield, 21 Vet. App. 505 (2007). 

The Board remanded the case for additional development in September 2016. Then in March 2017 the Board denied an initial increased rating prior to March 28 2016, but remanded, for additional development, the current period after that date where the Veteran is currently assessed at a 20 percent disability evaluation. The remaining staged period has now been returned to the Board for appellate review.


FINDING OF FACT

Throughout the rating period on appeal, the service-connected lumbosacral spine disability has not been manifested by ankylosis, limitation of forward flexion to 30 degrees or less, or incapacitating episodes requiring physician ordered bed rest having a total duration of at least 4 weeks during a 12 month period.


CONCLUSION OF LAW

The criteria for an increased disability rating in excess of 20 percent for lumbosacral strain have not been met. 38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes (DC) 5003, 5237, 5242 (2017). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duty to Notify and Assist

Neither the Veteran nor the representative has raised any issues with the duty to notify or duty to assist. See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

II. Increased Rating

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity. Individual disabilities are assigned separate diagnostic codes.  38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.1 (2017). The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment. 38 C.F.R. § 4.10 (2017). 

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability. 38 C.F.R. § 4.1, 4.2 (2017); Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991). If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned. 38 C.F.R. § 4.7 (2017). When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant. 38 C.F.R. § 4.3 (2017). 

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance. It is essential that the examination upon which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements. The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervations, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion. Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  A little used part of the musculoskeletal system may be expected to show evidence of disuse, either through atrophy, the condition of the skin, absence of normal callosity or the like. 38 C.F.R. § 4.40 (2017). 

Evidence of pain, weakened movement, excess fatigability, or incoordination must be considered in determining the level of associated functional loss, taking into account any part of the musculoskeletal system that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995). The provisions regarding the avoidance of pyramiding do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including flare ups. However, those provisions should only be considered in conjunction with the diagnostic codes predicated on limitation of motion. 38 C.F.R. §§ 4.40, 4.45 (2017). 

With respect to the joints, the factors of disability reside in reductions of their normal excursion of movements in different planes.  Inquiry will be directed to these considerations: (a) less movement than normal (due to ankylosis, limitation or blocking, adhesions, tendon-tie-up, contracted scars, etc.); (b) more movement than normal (from flail joint, resections, nonunion of fracture, relaxation of ligaments, etc.); (c) weakened movement (due to muscle injury, disease or injury of peripheral nerves, divided or lengthened tendons, etc.); (d) excess fatigability; (e) incoordination, impaired ability to execute skilled movements smoothly; and (f) pain on movement, swelling, deformity or atrophy of disuse. Instability of station, disturbance of locomotion, interference with sitting, standing and weight-bearing are related considerations. For the purpose of rating disability from arthritis, the lumbar vertebrae are considered a group of minor joints, rated on parity with major joints. 38 C.F.R. § 4.45(2017). 

The Veteran's service-connected back disability is rated as 20 percent disabling under Diagnostic Code (DC) 5237, for lumbosacral strain, which is rated under the General Rating Formula for Diseases and Injuries of the Spine. 

Under the General Rating Formula for Diseases and Injuries of the Spine, a 20 percent rating is provided for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range-of-motion of the thoracolumbar spine not greater than 120 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

A 40 percent disability rating is provided for unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine.

A 50 percent disability rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine. 

A 100 percent disability rating is assigned for unfavorable ankylosis of the entire spine.

Note (2) provides that, for VA compensation purposes, normal forward flexion of the lumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees. 

Note (5) provides that, for VA compensation purposes, unfavorable ankylosis is a condition in which the entire lumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching. Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.

Additionally, intervertebral disc syndrome may also be evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (Formula for Rating IVDS). See 38 C.F.R. § 4.71a, DC 5243, Formula for Rating IVDS (2017). Under the Formula for Rating IVDS, a 20 percent disability rating is warranted for incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months. Id. A 40 percent disability rating is warranted for incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months. Id. A maximum 60 percent disability rating is warranted for incapacitating episodes having a total duration of at least 6 weeks during the past 12 months. Id. For the purposes of evaluations under the Formula for Rating IVDS, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician. Id. at Note 1. 

The Board has reviewed all the evidence in the Veteran's claims file. Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail. Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim. See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Based on a review of the record, the Board finds that the preponderance of evidence weighs against the Veteran's claim of entitlement to an increased disability rating in excess of 20 percent after March 28, 2016 for his service-connected back disability. The reasons are as follows. 

The Veteran does not meet the necessary criteria for an increased rating in excess of 20 percent for his back disability. As noted above in order to warrant a 40 percent evaluation, the Veteran's back disability would need to meet the necessary criteria of unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine.

During the first examination in this appeals period, in March 2016, the Veteran's forward flexion was up to 60 degrees. The same went for his October 2016 examination. At the Veteran's most recent examination in June 2017 the Veteran's forward flexion was up to 40 degrees. None of these meet the necessary criteria of 30 degrees or less. All of the VA examinations also note that the Veteran does not have functional loss even with painful motion. As of the most recent examination, he does have mild localized tenderness or pain on palpation of the spine, but no muscle spasms or guarding. The Veteran's October 2016 examination was conducted during a flare up and the Veteran's functional ability was not found to be significantly limited by pain, weakness, fatigability or incoordination. At no point during the period on appeal has the Veteran had ankylosis of any type of the spine. Therefore, although it is noted that the Veteran's back disability has worsened, based on the evidence, it has not reached the severity level necessary to receive an increased rating to 40 percent disabling.

As the Veteran's current disability picture does not meet the necessary criteria for an increased rating to 40 percent there is no need to contemplate the higher ratings of 50 or 100 percent as they require more stringent schedular criteria.

The Board has also considered a higher rating under DC 5243. The Veteran's most recent examination in June 2017 did not indicate that the Veteran has a current IVDS disability. However, in giving the benefit of the doubt to the Veteran as both of the other examinations during this time period did indicate that he has a current IVDS disability, the Board has considered whether a higher rating could be assigned under the IVDS Formula. However, the necessary criteria for a higher rating under 5243 have not been met as well. In reviewing the Veteran's claims file there were no manifestations of incapacitating episodes having a total duration of at least 4 weeks during the past 12 months which would be necessary to receive a 40 percent rating under this criteria. The Veteran in an April 2017 statement submitted evidence of about two weeks of missed days at work due to his back disability however, these are not incapacitating episodes for VA purposes as there is no evidence of physician ordered bed rest. As such, an alternative rating under the IVDS criteria would not be advantageous to the Veteran.

The Board accepts that the Veteran has loss of motion and pain due to his back disability. See DeLuca. These are included and contemplated by the schedular rating criteria. 38 C.F.R. § 4.59 (2017). The Board also finds the Veteran to be competent to report his own symptomology that he is feeling with his disabilities such as pain. Layno v. Brown, 6 Vet. App. 465, 470 (1994). Here, neither the lay nor medical evidence reflects the functional equivalent of the necessary schedular criteria to warrant the next higher evaluation. Therefore, the lay and medical evidence demonstrates that the currently assigned evaluation of 20 percent is appropriate for the Veteran's back disability.

In conclusion, the preponderance of evidence weighs against the Veteran's claim of entitlement to an increased disability rating in excess of 20 percent for his service-connected back disability. As such, there is no reasonable doubt to be resolved, and the claim must be denied. See 38 U.S.C. § 5107; 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 


ORDER

Entitlement to an increased disability rating in excess of 20 percent after March 28, 2016 for a lumbosacral strain is denied. 




____________________________________________
A. P. SIMPSON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


